Per Curiam.
Under the circumstances here disclosed it seems advisable to continue the injunction against the payment of any moneys until the completion of the accounting, at which time aE issues wiE have been determined, including the question of the amount of aEowanees for attorneys and the proportion thereof that would be properly chargeable as an administration expense. By so ruhng we do not wish to indicate that the priorities fixed by the prior agreements of the parties and the judgment of the court shall not be adhered to when distribution is eventually made.
The order, in so far as appealed from, should be reversed, with twenty dollars costs and disbursements, and the injunction restraining the transfer of funds until the entry of final judgment reinstated.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the injunction restraining the transfer of funds untE the entry of final judgment reinstated. Settle order on notice.